Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action correspondence is in response to Applicant’s amendments filed 08 March 2021.
Claims 10-11, 14-16, 21, 23-24 are pending. Claims 1-9 and 12-13, 17-20, 22 are cancelled. Claim 10, 11, 14, 16 are amended. Claims 23-24 are new.
U.S.C. 112(b) rejection of claim 11 and 16 presented in the previous Office Action of 18 Dec 2020 are withdrawn in light of claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 11, limitation “wherein the plasma chamber has a width along a horizontal direction” is unclear and confusing whether the “a width along a horizontal direction” recited in claim 11 is the same or different than “a width of the second portion” of the dielectric sidewall of the plasma chamber recited in claim 10 line 10.
For the purpose of examination, the above discussed limitation shall be interpreted as “wherein the plasma chamber has [[a]] the width along a horizontal direction” in light of Fig. 4 and paragraph [0026], [0051]-[0052] of the instant application.
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11, limitation “the width of the plasma chamber at the separation grid being greater than the width of the plasma chamber at the first portion of the dielectric sidewall” does not appear to further limit claim 10 which already recites that the “width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric side wall to the separation grid along.” Thus the width of the plasma chamber having the dielectric sidewall at the separation grid would already necessarily be greater than the width of the of the plasma chamber at the first portion.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 10, 11, 14, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2014/0320017 A1 hereinafter “Chae”) in view of Alokozai et al. (US 2014/0073143 A1 hereinafter “Alokozai”), Kim (US 2006/0102286 A1), Hasebe et al. (US 2015/0167171 A1 hereinafter “Hasebe”), Cho et al. (US 2017/0301514 A1 hereinafter “Cho ‘514”) and Young et al. (US 5,903,106 hereinafter "Young").
Regarding claim 10, Chae teaches a plasma processing apparatus (comprising substrate processing device 1, Fig. 1, abstract), comprising:
a processing chamber (comprising process chamber 110, Fig. 1, paragraph [0067]); 
a plasma chamber (comprising 312, Fig. 1, paragraph [0071],[0079] ),
a separation grid (comprising baffle 130, Fig. 1, paragraph [0067]) positioned between the processing chamber (comprising 110, Fig. 1)  and the plasma chamber (comprising 312, Fig. 1) along a vertical direction; 
wherein the sidewall comprises a first portion (comprising first pillar part 3121, Fig. 2 and 3, paragraph [0080])  having a vertically oriented cylindrical surface (paragraph [0083]) and a second portion (comprising second pillar part 3122, Fig. 2 and 3, paragraph [0080]), the second portion (comprising 3122, Fig. 2 and 3) of the sidewall extending from the first portion (comprising 3121, Fig. 2 and 3) to the separation grid (comprising 130, Fig. 1 ), wherein the apparatus comprises a first induction coil (comprising first electromagnetic field inducer 3131, Fig. 2 and 3, paragraph [0076]-[0078]) positioned about the first portion (comprising 3121, Fig. 1) of the sidewall, the apparatus comprising a second induction coil (comprising second electromagnetic field inducer 3132, Fig. 2 and 3, paragraph [0076]-[0078]) positioned about the second 
Chae does not explicitly teach the plasma chamber comprises a dielectric sidewall; the second portion having a frusto-conical surface, the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein a width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid along the angle; wherein the second induction coil has a diameter that continuously increases along vertical axis V along the second dielectric sidewall from the first portion of the dielectric sidewall to the separation grid; wherein the apparatus comprises a grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall; wherein the Faraday shield is a unitary structure; wherein a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall.
Chae is silent as to the specific material of the plasma chamber.
However, Alokozai disclose a plasma chamber (comprising insulating confinement vessel 136 including plasma generation region 108, Fig. 1, paragraph [0049]) comprising a dielectric (i.e. quartz) sidewall as suitable material for a plasma chamber to separate a plasma generation area from an outside ambient environment  (paragraph [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material such as a dielectric (i.e. quartz) as a material for the plasma chamber (Chae: comprising 312, Fig. 1) in view of teachings of Alokozai in the apparatus of Chae as a known suitable material for a plasma chamber that would suitably insulate and 
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Alokozai further teaches that the shape of the dielectric sidewall (comprising 136, Fig. 1; comprising 802, Fig. 8; comprising 902, Fig. 9) of the plasma chamber can have different shapes including a first portion (comprising 808, Fig. 8, paragraph [0052]; comprising 906, Fig. 9, paragraph [0053]) and a second portion (comprising 812, Fig. 8, paragraph [0052]; comprising 912, Fig. 9, paragraph [0053]), the second portion of the dielectric sidewall extending from the first portion to the separation grid (comprising gas distributor 116, Fig. 1, paragraph [0046]) at an angle (i.e. not horizontal or vertical) (as understood when viewing Fig. 8 and 9 in light of overall apparatus shown in Fig. 1), the second portion (comprising 812, Fig. 8; comprising 912, Fig. 9) flaring from the first portion(comprising 808, Fig. 8; comprising 906, Fig. 9) of the dielectric sidewall to the separation grid (comprising 116, Fig. 1), wherein a diameter of the second portion (comprising 912, Fig. 9) continuously increases (i.e. monotonic, paragraph [0054]) along a vertical axis V from the first portion of the dielectric sidewall to the separation grid (comprising 116, Fig. 1) along the angle (i.e. in the same direction as the angle). Alokozai further teaches that such a configuration would enable laminar flow which would reduce backflow or eddy currents that might dislodge and circulate particles toward the substrate (paragraph [0024]) and would also provide a stable predictable flow regime for radical/plasma transport (paragraph [0050]-[0051]). Additionally, Alokozai teaches that changing a shape of the insulating vessel changes the flow dynamics within the plasma generation region (paragraph [0052]-[0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of the plasma chamber (Chae: 312, Fig. 1) such that the second portion (Chae: comprising 3122, Fig. 2 and 3) flares from the first portion (Chae: 3121, 
Chae in view of Alokozai as applied above do not explicitly teach that second portion of the dielectric sidewall has a frusto-conical surface; wherein the apparatus comprises a grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall; wherein the Faraday shield is a unitary structure; wherein a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall.
However, Kim teaches a plasma chamber (comprising 120, Fig. 1, paragraph [0029]) having a first portion (i.e. upper cylindrical portion) and a second portion (i.e. lower portion flaring from upper cylindrical portion) which is frusto-conical.
Additionally, Alokozai teaches selecting the shape of the plasma chamber (136, Fig. 1) to changes the flow dynamics within the plasma generation region to enable a laminar flow regime for stable predictable flow (paragraph [0050]-[0053]).
Further, Hasebe teaches that a conical shape (Fig. 3B) in a lower portion of a plasma generation chamber can eliminate turbulent flow (paragraph [0043]-[0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a shape/configure the shape of the plasma chamber such that an inner surface of the second portion of the dielectric sidewall is frusto-conical (see teachings of Kim, Fig. 1) in view of teachings of Kim, Alokozai, and Hasebe in the apparatus of Chae in view of Alokozai as a known suitable alternative shape of a portion of a plasma chamber which would enable eliminating turbulent flow (Hasebe: paragraph [0043]-[0045]) and produce a laminar flow for stable predictable flow (Alokozai: paragraph [0050]-[0053]).
Furthermore, examiner has noted that the specification does not disclose specific criticality or benefit to the shape of the second portion being “frusto-conical” and “the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein a width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid along the angle.” In fact, the specification merely state that the shape of the second portion is “generally frusto-conical inner surface” resulting in a larger width at the second portion than at the first portion (paragraph [0051]). Additionally, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Chae in view of Alokozai, Kim, and Hasebe as applied above do not explicitly teach wherein the apparatus comprises a grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall; wherein the Faraday shield is a unitary structure; wherein a density of spaces in the grounded Faraday shield adjacent the first portion 
However, Cho ‘514 teaches a plasma processing apparatus comprising a grounded Faraday shield (600, Fig. 1) positioned between a first induction coil (421, Fig. 1) and the first portion of a sidewall and between the second induction coil (422, Fig. 1) and a second portion of the sidewall (paragraph [0075], claim 11); and wherein the grounded Faraday shield is a unitary structure (shown in Fig. 1 as a unitary structure) (paragraph [0075]). Cho ‘514 further teaches that the Faraday shield (600, Fig. 1) shields a portion of the electric field applied to the plasma chamber (discharge chamber 142, Fig. 1).
It would be obvious to one of ordinary skill in the art before the claimed invention to provide a unitary grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall in view of teachings of Cho ‘514 in the apparatus of Chae in view of Alokozai, Kim, and Hasebe as a known alternative configuration of a plasma processing apparatus which would enable shielding a portion of the electric field applied to the plasma chamber from a first and second induction coil (Cho ‘514: paragraph [0075]).
Chae in view of Alokozai, Kim, Hasebe, and Cho ‘514 as applied above do not explicitly teach wherein a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall.
Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through the to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the arrangement of the spaces/openings in a grounded Faraday shield by adjusting the size/width, placement, extension in the vertical direction of the Faraday shield (all of which affect the density of spaces/open area/exposed portions in the Faraday shield) along different portions of a plasma generating chamber including in a vertical and azimuthal direction in view of teachings of Young in the apparatus of Chae in view of Alokozai, Kim, Hasebe, and Cho ‘514 to enable optimizing the electromagnetic field/energy distribution for plasma generation in both the vertical and azimuthal direction for uniform substrate processing (Young: col 37-40, col 13 line 39-56).
Regarding claim 11,  Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young teaches all of the limitations of claim 10 as applied above and further teaches wherein the plasma chamber (Chae: 312, Fig. 1; Alokozai: 802, Fig. 8; 902, Fig. 9) has the width along a horizontal direction, the width of the plasma chamber at the separation grid (Chae: baffle 130, Fig. 1) greater than the width or diameter of the plasma chamber at the first portion (Chae: 3121, Fig. 2 and 3; Alokozai: 808, Fig. 8; 906, Fig. 9) of the dielectric sidewall.
Regarding claim 14, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young teaches all of the limitations of claim 10 as applied above including a grounded Faraday shield (Cho ‘514: 600, Fig. 1; Young: 19, Fig. 6). 
Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above does not explicitly teach wherein the density of spaces in the grounded Faraday shield is varied along the vertical axis V.
However, Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through the to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield results in increased exposed areas which results in greater capacitive coupling of electromagnetic energy occurring (col 13 line 39-56).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the arrangement of the spaces/openings in a grounded Faraday shield by adjusting the size/width, placement, extension in the vertical direction of the Faraday shield (all of which affect the density of spaces/open area/exposed portions in the Faraday shield) along different portions of a plasma generating chamber including in a vertical direction in view of teachings of Young in the apparatus of Chae in view of Alokozai, Kim, Hasebe, and Cho ‘514 to enable optimizing the electromagnetic field/energy distribution for plasma generation in the vertical direction for uniform substrate processing (Young: col 37-40, col 13 line 39-56).
Regarding claim 16
Regarding claim 21, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young teaches all of the limitations of claim 10 as applied above and Chae further teaches wherein the first induction coil (comprising 3131, Fig. 2 and 3) is positioned at a first vertical position along the vertical direction and the second induction coil (comprising 3132, Fig. 2 and 3) is positioned at a second vertical position along the vertical direction, the first vertical position being at the first portion (comprising 3121, Fig. 2 and 3) of the sidewall, and the second vertical position being at the second portion (comprising 3122, Fig. 2 and 3) of the sidewall.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2014/0320017 A1 hereinafter “Chae”) in view of in view of Alokozai et al. (US 2014/0073143 A1 hereinafter “Alokozai”), Kim (US 2006/0102286 A1), Hasebe et al. (US 2015/0167171 A1 hereinafter “Hasebe”), Cho et al. (US 2017/0301514 A1 hereinafter “Cho ‘514”) and Young et al. (US 5,903,106 hereinafter "Young") as applied to claims 10, 11, 14, 16, and 21 above and further in view of Nagorny et al. (US 2014/0197136 A1 hereinafter “Nagorny”).
Regarding claim 15, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above do not explicitly teach a gas injection insert disposed within the plasma chamber.
However, Nagorny teaches a plasma processing apparatus (plasma reactor 100, Fig. 1) comprising a gas injection insert (comprising 140, Fig. 1) disposed within the plasma chamber (120, Fig. 1) which enables confining the gas/electrons in the active region to improve processing efficiency (paragraph [0030]-[0032]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gas injection insert disposed within the plasma chamber in view of teachings of Nagorny in the apparatus of Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young to enable confining gas/electrons in the active region to improve processing efficiency (Nagorny: paragraph [0030]-[0031]).
Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2014/0320017 A1 hereinafter “Chae”) in view of in view of Alokozai et al. (US 2014/0073143 A1 hereinafter “Alokozai”), Kim (US 2006/0102286 A1), Hasebe et al. (US 2015/0167171 A1 hereinafter “Hasebe”), Cho et al. (US 2017/0301514 A1 hereinafter “Cho ‘514”) and Young et al. (US 5,903,106 hereinafter "Young") as applied to claims 10, 11, 14, 16, and 21 above and further in view of George et al. (US 2004/0244691 A1 hereinafter “George”).
Regarding claim 23, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above teaches all of the limitations of claim 10 above including a grounded Faraday shield having varying density of spaces (see teachings of Young), but do not explicitly teach wherein the grounded Faraday shield adjacent the first portion of the dielectric sidewall is greater than the density of spaces in the grounded Faraday shield adjacent the second portion of the dielectric shield.
However, Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield results in increased exposed areas which results in greater capacitive coupling of electromagnetic energy occurring (col 13 line 39-56).
Further, George teaches providing a density of spaces (i.e. slot opening area) being asymmetric and having greater total opening area in an upper portion than a lower portion of a Faraday shield (shield arrangement 600, Fig. 10e-g, paragraph [0070]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the density of the spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the first portion of the dielectric sidewall compared to the density of spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the second portion of the dielectric shield in view of teachings of Young and George in the apparatus of Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young to enable optimizing/balancing the electromagnetic field/energy distribution for plasma generation in the first and second portions (i.e. upper and lower portions) of the plasma chamber (Young: col 37-40, col 13 line 39-56).
Regarding claim 24, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above teaches all of the limitations of claim 10 above including a grounded Faraday shield having varying density of spaces (see teachings of Young), but do not explicitly teach wherein the grounded Faraday shield adjacent the first portion of the dielectric sidewall is less than the density of spaces in the grounded Faraday shield adjacent the second portion of the dielectric side wall.
However, Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield results in increased exposed areas which results in greater capacitive coupling of electromagnetic energy occurring (col 13 line 39-56).
Further, George teaches providing a density of spaces (i.e. slot opening area) being asymmetric and having greater total opening area in a lower portion than an upper portion of a Faraday shield (Fig. 4, paragraph [0049]; Fig. 8a, paragraph [0061]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the density of the spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the first portion of the dielectric sidewall compared to the density of spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the second portion of the dielectric shield in view of teachings of Young and George in the apparatus of Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young to enable optimizing/balancing the electromagnetic field/energy distribution for plasma generation in the first and second portions (i.e. upper and lower portions) of the plasma chamber (Young: col 37-40, col 13 line 39-56).
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not found persuasive due to new grounds of rejection as necessitated by Applicant’s amendments as further explained hereunder. 
Applicant argues (remarks page 8) regarding amended claim 10 that Chae does not explicitly teach that "a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric side wall" and cited references fail to cure the deficiencies of Chae.
Examiner responds that claim 10 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 10 is rejected as being rejected over Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as discussed in detail above in claims rejections. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Cho ‘514 teaches a unitary grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall, as discussed in detail above. Young teaches a plasma processing apparatus including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40, Fig. 5 and 6); wherein openings may vary in width and/or spacing, etc.  (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield results in increased exposed areas which results in greater capacitive coupling of electromagnetic energy occurring (col 13 line 39-56). It would be obvious to optimize the arrangement of the spaces/openings in a grounded Faraday shield by adjusting the size/width, placement, extension in the vertical direction of the Faraday shield (all of which affect the density of spaces/open area/exposed portions in the Faraday shield) along different portions of a plasma generating chamber including in a vertical and azimuthal direction in view of teachings of Young in the apparatus of Chae in view of Alokozai, Kim, Hasebe, and Cho ‘514 to enable optimizing the electromagnetic field/energy distribution for plasma generation in both the vertical and azimuthal direction for uniform substrate processing (Young: col 37-40, col 13 line 39-56).
Applicant argues (remarks page 8-9) regarding amended claim 10 that Khater does not provide a density of slots in a first portion of the Faraday shield that is different than a density of slots in a second portion of the Faraday shield. Khater teaches that the density of slots remains constant from the top portion to the bottom portion of the faraday shield.
Examiner responds that claim 10 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 10 is rejected as being rejected over Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as discussed in detail above in claims rejections. Khater is no longer cited in the current rejections and therefore applicant’s arguments are moot.
Applicant argues (remarks page 10) regarding amended claim 10 that Khater does not disclose or suggest that in order to improve source tunability a density of one part of the Faraday shield is adjusted differently form a density of the other parts of the Faraday shield in combination with providing two or more induction coils in a plasma processing apparatus.
Examiner responds that claim 10 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 10 is rejected as being rejected over Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as discussed in detail above in claims rejections. Khater is no longer cited in the current rejections and therefore applicant’s arguments are moot.
Applicant argues (remarks page 10-12) regarding amended claim 10 that the cited art (Chae, Alokozai, Kim, and Hasebe) fails to teach or suggest "wherein the dielectric sidewall comprises a first portion having a vertically oriented cylindrical surface and a second portion having a frusto-conical surface, the second portion of the dielectric sidewall extending from the first portion to the separation grid, the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein a width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid along the angle."
Examiner respectfully disagrees and further explains regarding claim 10 rejection that Chae teaches a first portion a first portion (comprising first pillar part 3121, Fig. 2 and 3, paragraph [0080])  having a vertically oriented cylindrical surface (paragraph [0083]) . Chae additionally teaches a second portion (comprising second pillar part 3122, Fig. 2 and 3, paragraph [0080]), the second portion (comprising 3122, Fig. 2 and 3) of the sidewall extending from the first portion (comprising 3121, Fig. 2 and 3) to the separation grid (comprising 130, generally frusto-conical inner surface” resulting in a larger width at the second portion than at the first portion (paragraph [0051]). Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Applicant argues (remarks page 11) regarding amended claim 10 that the angled portion of the plasma chamber 120 of Kim fails to extend to the separation grid.
Examiner responds regarding claim 10 that “angled portion of the plasma chamber extends to the separation grid” is not commensurate with the claims. The claims require that “the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein a width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid along the angle.” With regards to limitation “the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein a width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid along the angle,” Alokozai teaches this limitation (Alokozai: Fig. 9, paragraph [0053]-[0054]) and Hasebe more specifically teaches a particular shape (i.e. conical/frusto-conical) (Hasebe: Fig. 3B paragraph [0042]-[0044]) and Kim teaches the flaring of the second portion (Kim: lower portion of plasma chamber 120, Fig. 1) from a cylindrical first portion (Kim: upper portion of plasma chamber 120, Fig. 1). The claim does not specify exactly how the sidewall flares “at an angle.” Furthermore, examiner has noted that the specification does not disclose specific criticality or benefit to the shape of the second portion being such that “the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Applicant argues (remarks page 11) regarding amended claim 11 that Hasebe fails to teach "a first portion having a vertically oriented cylindrical surface" and “a second portion extending from the first portion."
Examiner responds to applicant's arguments against the references (Hasebe) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, limitations "a first portion having a vertically oriented cylindrical surface" and “a second portion extending from the first portion" are taught by Chae as discussed in detail in claim 10 rejection above. Hasebe teaches a specific shaped (i.e. conical/frusto-conical) (Fig. 3B) in a lower portion of a plasma generation chamber can eliminate turbulent flow (paragraph [0043]-[0045]).
In light of the above, independent claim 10 is rejected.
Additionally, dependent claims 11, 14-16, 21-24 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art are cited to teach examples of a plasma chamber/upper chamber having a first upper portion which is cylindrical and a second portion flaring from the first/upper portion to a separation grid, wherein a width of the second portion continuously Ji (US 2014/0083612 A1) Fig. 2; Chae (KR 20100013190 A) Fig. 3; Cho et al. (US 2013/0319615 A1) Fig. 1; Amemiya et al. (US 5385624 A) Fig. 2.
Additionally, Lea et al. (US 2002/0185226 A1) teaches that a plasma generation region (i.e. plasma tube) is not limited to a cylindrical shape but can be cone, truncated cone, hemisphere shaped or combinations thereof (Fig. 20, paragraph [0173]).
The following prior art reads on the limitations of claim 15 regarding a gas injection insert: Yang( KR20120094291A) Fig. 2-11; Nam (KR 101165723B1) Fig. 2-5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/ Examiner, Art Unit 1716

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716